


Exhibit 10.3










CASH MANAGEMENT AGREEMENT


Dated: as of June 11, 2012


among


110 WILLIAM, LLC
as Borrower


and


UBS REAL ESTATE SECURITIES INC.
as Lender


and


WELLS FARGO BANK, N.A.
as Cash Management Bank


and


SWIG EQUITIES, LLC
as Manager






--------------------------------------------------------------------------------




CASH MANAGEMENT AGREEMENT
THIS CASH MANAGEMENT AGREEMENT (this "Agreement"), is entered into as of June
11, 2012, among 110 WILLIAM, LLC, a Delaware limited liability company
("Borrower"), having an address at c/o Swig Equities, LLC, 110 William Street,
1st Floor, New York, New York 10038, WELLS FARGO BANK, N.A., a national
association ("Cash Management Bank"), having an address at 1901 Harrison Street,
2nd Floor, Oakland, CA 94612, UBS REAL ESTATE SECURITIES INC., a Delaware
corporation ("Lender"), having an address at 1285 Avenue of the Americas, New
York, New York 10019 and SWIG EQUITIES, LLC, a New York limited liability
company ("Manager"), having an address at 110 William Street, 1st Floor, New
York, New York 10038.
W I T N E S S E T H:
WHEREAS, pursuant to a certain Loan Agreement (the "Loan Agreement") dated the
date hereof between Borrower and Lender, Lender has made a loan to Borrower in
the principal amount of$141,500,000.00;
WHEREAS, pursuant to the Security Instrument and the Assignment of Leases,
Borrower has granted to Lender a security interest in all of Borrower's right,
title and interest in, to and under the Rents, and has assigned and conveyed to
Lender all of Borrower's right, title and interest in, to and under the Rents
due and to become due to Borrower or to which Borrower is now or may hereafter
become entitled, arising out of the Property or any part or parts thereof;
WHEREAS, Borrower, Manager, Lender and Clearing Bank have entered into that
certain Clearing Account Agreement of even date herewith, pursuant to which the
Clearing Bank shall receive and process all Rents and shall transfer by wire
transfer or via the ACH System to the Cash Management Account on each Business
Day all amounts constituting available funds on deposit in the Clearing Account;
NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Loan Agreement. As used herein, the following terms shall have the
following definitions:
"ACH System" shall mean the automated clearinghouse system.
"Account Documentation" shall have the meaning set forth m Section 7 .17 hereof.
"Allocation Letter" shall have the meaning set forth in Section 3.2 hereof.




--------------------------------------------------------------------------------




"Borrower's Operating Account" shall mean that certain account described on
Exhibit B hereto, as the same may be modified from time to time by Borrower upon
at least five (5) Business Days written notice to Cash Management Bank and
Lender.
"Capital Expenditure Subaccount" shall have the meaning set forth in Section
2.He) hereof.
"Cash Management Account" shall have the meaning set forth in Section 2.1
hereof.
"Cash Management Fee Subaccount" shall have the meaning set forth m Section
2.Hc) hereof.
"Clearing Account" shall mean that certain collection account established by
Borrower with Clearing Account Bank into which Borrower and Manager shall cause
all Rents to be deposited in accordance with the terms and conditions of the
Clearing Account Agreement.
"Clearing Account Agreement" shall mean that certain Deposit Account Control
Agreement (Hard Lockbox), dated as of the date hereof, among Borrower, Lender
and Clearing Bank.
"Clearing Bank" shall mean Wells Fargo Bank, National Association, together with
its successors and assigns.
"Collateral" shall have the meaning set forth in Section 4.2 hereof.
"Debt Service Subaccount" shall have the meaning set forth in Section 2. Hd)
hereof.
"Delinquency Subaccount" shall have the meaning set forth in Section 2. l(g)
hereof.
"Designee" shall mean the Servicer or other agent of Lender designated by, and
acting for the benefit of, Lender. Lender shall provide notice of such
designation to Borrower and Cash Management Bank. This Agreement shall
constitute written notice to Borrower and Cash Management Bank that, until
further written notice from Lender, the Servicer's name and address is as set
forth in Section 7.8 hereof.
"Eligible Account" shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody's rating of at
least "Baa3" and that, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to 12 C.F.R.
§9.lO(b), having in either case a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal

2

--------------------------------------------------------------------------------




and state authority. An Eligible Account shall not be evidenced by a certificate
of deposit, passbook or other instrument.
"Eligible Institution" shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least "A-1" by S&P,
"P-1" by Moody's, and "F-1" by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least "A+" by S&P, "A2" by Moody's and "AA-" by Fitch.
"Excess Cash Flow Subaccount" shall have the meaning set forth in Section 2.1
(i) hereof.
"Extraordinary Expense Subaccount" shall have the meaning set forth in Section
2. l(i) hereof.
"Insurance Subaccount" shall have the meaning set forth inSection 2.l(b) hereof.
"Minimum Balance" shall have the meaning set forth in Section 2.1 hereof.
"Obligations" shall have the meaning set forth in Section 4.2 hereof.
"Operating Expense Subaccount" shall have the meaning set forth in Section
2.l(h) hereof.
"Permitted Investments" shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any Certificate Administrator under any
Securitization or any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
first Monthly Payment Date following the date of acquiring such investment and
meeting one of the appropriate standards set forth below:
(a)    obligations of, or obligations directly and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(b)     federal funds, unsecured certificates of deposit, time deposits,
banker's acceptances, and repurchase agreements having maturities of not more
than 365 days of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated (i) "A-1+" (or the equivalent) by
S&P and, if it has a term in excess of three months, the long-term debt
obligations of which are rated "AAA" (or the equivalent) by S&P, and that (1) is
at least "adequately capitalized" (as defmed in the regulations of its primary
Federal banking regulator) and (2) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000, (ii) in one of the following
Moody's rating categories: (1) for maturities less than one month, a long-term
rating of "A2" or a short-term rating of "P-1 '', (2) for maturities between one
and three months, a long-

3

--------------------------------------------------------------------------------




term rating of "Al" and a short-term rating of "P-1 ", (3) for maturities
between three months to six months, a long-term rating of "Aa3" and a short-term
rating of "P-1" and (4) for maturities over six months, a long-term rating of
"Aaa" and a short-term rating of "P-1", or such other ratings approved by
Lender, or, after a Securitization, as confirmed in a Rating Agency Confirmation
and (c) in one of the following DBRS rating categories: (1) for maturities less
than three months, a short term rating by DBRS ofR-1 (high) and (2) for
maturities greater than three months, a long-term rating by DBRS of AAA;
(c)     deposits that are fully insured by the Federal Deposit Insurance Corp.
("FDIC");
(d)     commercial paper rated (i) "A-1 +" (or the equivalent) by S&P and having
a maturity of not more than 365 days, (ii) in one of the following Moody's
rating categories: (1) for maturities less than one month, a long-term rating
of"A2" or a short-term rating of"P-1", (2) for maturities between one and three
months, a long-term rating of "Al" and a short-term rating of "P-1", (3) for
maturities between three months to six months, a long-term rating of"Aa3" and a
short-term rating of "P-1" and ( 4) for maturities over six months, a long-term
rating of "Aaa" and a short-term rating of "P-1" and (c) in one of the following
DBRS rating categories: (1) for maturities less than six months, a short-term
rating by DBRS of R-l(high) and (2) for maturities greater than six months, a
long-term rating by DBRS of AAA;
(e)     any money market funds that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a)
above, (ii) seek to maintain a constant net asset value per share, and (iii) has
the highest rating obtainable from S&P and Moody's; and
(f)     such other investments approved by Lender, or, after a Securitization,
as to which each Rating Agency shall have delivered a Rating Agency
Confirmation. Notwithstanding the foregoing, "Permitted Investments" (w) shall
exclude any security with the S&P's "r" symbol (or any other Rating Agency's
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
"strips"; (x) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; (y) shall
only include instruments that qualify as "cash flow investments" (within the
meaning of Section 860G(a)(6) of the Code); and (z) shall exclude any investment
where the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of one hundred twenty percent
(120%) of the yield to maturity at par of such underlying investment. Interest
may either be fixed or variable, and any variable interest must be tied to a
single interest rate index plus a single fixed spread (if any), and move
proportionately with that index. No investment shall be made which requires a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity. All investments shall mature
or be redeemable upon the option of the holder thereof on or prior to the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.
"Rollover Subaccount" shall have the meaning set forth in Section 2.1(f) hereof.

4

--------------------------------------------------------------------------------




"Subaccount" shall have the meaning set forth in Section 2.1 hereof.
"Tax Subaccount" shall have the meaning set forth in Section 2.1(a) hereof.
"UCC" shall have the meaning set forth in the Section 4.2(a)(iv) hereof.
ARTICLE II
THE ACCOUNTS
Section 2.1        Establishment of Accounts. As of the date hereof, Borrower
and Cash Management Bank have established an Eligible Account with Cash
Management Bank bearing account number 4126134279 (the "Cash Management
Account") into which, pursuant to the Clearing Account Agreement, Clearing Bank
shall transfer by wire transfer or via the ACH System on each Business Day all
amounts constituting available funds on deposit in the Clearing Account, which
Cash Management Account shall be maintained for the remainder of the term of the
Loan. The Cash Management Account shall at all times have a minimum balance of
$5,000.00 (the "Minimum Balance"). If at any time during the term of the Loan,
the balance in the Cash Management Account is less than the Minimum Balance,
Borrower shall immediately deposit into the Cash Management Account sufficient
funds to meet the Minimum Balance requirement. The following subaccounts (each a
"Subaccount") of the Cash Management Account shall be maintained on a
ledger-entry basis:
(a)    A Subaccount into which funds sufficient to pay the next Monthly Tax
Deposit to the Tax Account in accordance with the terms and conditions of
Section 6.2 of the Loan Agreement shall be deposited (the "Tax Subaccount");
(b)    A Subaccount into which funds sufficient to pay the next Monthly
Insurance Deposit to the Insurance Account in accordance with the terms and
conditions of Section 6.3 of the Loan Agreement shall be deposited (the
"Insurance Subaccount");
(c)     A Subaccount into which funds sufficient to pay the fees and expenses of
Cash Management Bank then due an payable to Cash Management Bank in accordance
with the terms of this Agreement shall be deposited (the "Cash Management Fee
Subaccount");
(d)     A Subaccount into which funds sufficient to pay the next Monthly Debt
Service Payment Amount shall be deposited (the "Debt Service Subaccount");
(e)     A Subaccount into which funds sufficient to pay the next Monthly Capital
Expenditure Deposit to the Capital Expenditure Account in accordance with the
terms and conditions of Section 6.4 of the Loan Agreement shall be deposited
(the "Capital Expenditure Subaccount");
(f)     A Subaccount into which funds sufficient to pay the next Monthly
Rollover Deposit to the Rollover Account in accordance with the terms and
conditions of Section 6.5 of the Loan Agreement shall be deposited (the
"Rollover Subaccount");
(g)     A Subaccount into which funds sufficient to pay any interest accruing at
the Default Rate (without duplication with clause (d) above), late payment
charges and any other

5

--------------------------------------------------------------------------------




amounts then due and payable under the Loan Documents shall be deposited (the
"Delinquency Subaccount");
(h)     A Subaccount into which funds sufficient to pay for Operating Expenses
for the applicable period incurred in accordance with an Approved Annual Budget
and as set forth in a request for payment submitted by Borrower to Lender
specifying the individual Operating Expenses in form and substance reasonably
acceptable to Lender shall be deposited (the "Operating Expense Subaccount");
(i)     A Subaccount into which funds sufficient to pay for Extraordinary
Expenses for the applicable period approved by Lender, if any (the
"Extraordinary Expense Subaccount"); and
(j)     A Subaccount into which all Excess Cash Flow shall be deposited in
accordance with the provisions of the Loan Agreement and this Agreement (the
"Excess Cash Flow Subaccount").
Section 2.2     Additional Subaccounts. Upon Lender's request, Cash Management
Bank will establish any additional subaccounts which may be required by Lender
from time to time in connection with any payments otherwise required by the Loan
Agreement, the Note or other Loan Documents. Borrower hereby agrees that Lender
may modify this Agreement for the purpose of establishing such additional
sub-accounts and all costs and expenses for establishing and maintaining such
accounts shall be paid by Borrower.
Section 2.3     Account Name. The Cash Management Account shall be entitled "110
William, LLC for the benefit of UBS Real Estate Securities Inc." In the event
Lender transfers or assigns the Loan, Cash Management Bank, at Lender's request,
shall change the name of the Cash Management Account to the name of the
transferee or assignee. In the event Lender retains a Servicer to service the
Loan, Cash Management Bank, at Lender's request, shall change the name of the
Cash Management Account to the name of Servicer, as agent for Lender.
Section 2.4     Eligible Accounts/Characterization of Accounts. Borrower and
Cash Management Bank shall maintain the Cash Management Account as an Eligible
Account. The Cash Management Account is and shall be treated as a "securities
account" as such term is defined in Section 8-SOl(a) of the UCC and control of
the Cash Management Account shall be vested in Lender in accordance with Section
9-104 of the UCC. In the event that balances in the Cash Management Account are
uninvested and maintained as cash, the Cash Management Account shall be treated
as a "deposit account" as such term is defined in Section 9-102(a) of the UCC.
Cash Management Bank hereby agrees that each item of property (whether
investment property, financial asset, securities, instrument, cash or other
property) credited to the Cash Management Account shall be treated as a
"financial asset" within the meaning of Section 8-102( a )(9) of the UCC. Cash
Management Bank shall, subject to the terms of this Agreement, treat Lender as
entitled to exercise the rights that comprise any financial asset credited to
the Cash Management Account. All securities or other property underlying any
financial assets credited to the Cash Management Account shall be registered in
the name of Cash Management Bank, indorsed to Cash Management Bank or in blank
or credited to another securities account maintained in the name of Cash
Management Bank and in no case will any financial asset

6

--------------------------------------------------------------------------------




credited to the Cash Management Account be registered in the name of Borrower,
payable to the order of Borrower or specially indorsed to Borrower.
Section 2.5    Permitted Investments. Sums on deposit in the Cash Management
Account shall be invested in Permitted Investments as may be directed by Lender.
Absent express investment direction from Lender, account balances shall be
uninvested and maintained as cash. All income earned on the funds in the Cash
Management Account shall belong to Lender. Borrower acknowledges and agrees that
funds on deposit in the Cash Management Account shall not constitute Reserve
Funds. Investment of funds on the deposit in the Cash Management Account and
entitlement to income thereon shall be governed by this Section 2.5. Investment
of Reserve Funds and entitlement to income thereon shall be governed by the
terms and conditions of the Loan Agreement.
ARTICLE III
DEPOSITS AND DISBURSEMENTS
Section 3.1    Application of Cash Management Funds to Subaccounts. Provided no
Event of Default shall have occurred and is continuing, commencing on the first
Business Day following the date hereof and on each Business Day thereafter, Cash
Management Bank shall apply all funds on deposit in the Cash Management Account
(less the Minimum Balance) to the following Subaccounts in the following amounts
and order of priority as per written instructions from Lender or Designee:
(a)    First, funds sufficient to pay the next Monthly Tax Deposit to the Tax
Account in accordance with the terms and conditions of Section 6.2 of the Loan
Agreement shall be deposited into the Tax Subaccount;
(b)    Second, funds sufficient to pay the next Monthly Insurance Deposit to the
Insurance Account in accordance with the terms and conditions of Section 6.3 of
the Loan Agreement shall be deposited into the Insurance Subaccount;
(c)    Third, funds sufficient to pay the fees and expenses of Cash Management
Bank then due and payable to Cash Management Bank in accordance with this
Agreement shall be deposited into the Cash Management Fee Subaccount;
(d)    Fourth, funds sufficient to pay the next Monthly Debt Service Payment
Amount shall be deposited into the Debt Service Subaccount;
(e)    Fifth, funds sufficient to pay the next Monthly Capital Expenditure
Deposit to the Capital Expenditure Account in accordance with the terms and
conditions of Section 6.4 of the Loan Agreement shall be deposited into the
Capital Expenditure Subaccount;
(f)    Sixth, funds sufficient to pay the next Monthly Rollover Deposit to the
Rollover Account in accordance with the terms and conditions of Section 6.5 of
the Loan Agreement shall be deposited into the Rollover Subaccount;

7

--------------------------------------------------------------------------------




(g)    Seventh, funds sufficient to pay any interest accruing at the Default
Rate (without duplication with clause (d) above), late payment charges and any
other amounts then due and payable under the Loan Documents shall be deposited
into the Delinquency Subaccount;
(h)    Eighth, funds sufficient to pay for Operating Expenses for the applicable
period incurred in accordance with an Approved Annual Budget (subject to a five
percent (5%) variance for any line item in the Approved Annual Budget),
provided, that during a Cash Sweep Event Period or a Mezzanine Cash Sweep Event
Period, such funds shall only be disbursed up to an amount equal to the lesser
of (A) the actual cost of the individual Operating Expense and (B) the budgeted
amount of such individual Operating Expense as set forth in such Approved Annual
Budget, in the case of each of the foregoing clauses (A) and (B), as set forth
in a request for payment submitted by Borrower to Lender specifying the
individual Operating Expenses in form and substance reasonably acceptable to
Lender shall be deposited into the Operating Expense Subaccount;
(i)    Ninth, funds sufficient to pay for Extraordinary Expenses for the
applicable period approved by Lender (or for which Lender's approval is not
required), if any, shall be deposited into the Extraordinary Expense Subaccount;
(j)    Tenth, funds sufficient to pay the next monthly installment of Mezzanine
Debt Service shall be remitted to the Mezzanine Lender;
(k)    Eleventh, for the period commencing on the Closing Date through the
Monthly Payment Date occurring in July, 2016, the remaining amount shall be
deposited into the Rollover Account (i) until such time that the aggregate
amount so deposited, together with the Initial Rollover Reserve Deposit Amount,
the Monthly Rollover Deposits deposited from time to time after the Closing Date
and the interest accrued on all such Rollover Funds, shall equal or exceed in
the aggregate $18,500,000, or (ii) during a Cash Sweep Event Period (regardless
of the aggregate amounts that have been deposited pursuant to the preceding
clause (i));
(l)    Twelfth, all amounts not otherwise required to be deposited into any
other Subaccount pursuant to the terms of this Agreement shall be deposited into
the Excess Cash Flow Subaccount to be disbursed in accordance with Section
3.2(j).
Section 3.2    Disbursements. At least one (1) Business Day prior to the Monthly
Payment Date, Lender or Designee shall deliver to Cash Management Bank an
allocation letter with instructions regarding the disbursement of funds on
deposit in the Cash Management Account ("Allocation Letter"). On each Monthly
Payment Date, Cash Management Bank shall withdraw all funds on deposit in the
Cash Management Account (less the Minimum Balance) and disburse such funds
pursuant to the Allocation Letter as follows:
(a)    Disbursements from the Tax Subaccount. Cash Management Bank shall
disburse funds on deposit in the Tax Subaccount to Designee for deposit into the
Tax Account in accordance with the terms and conditions of Section 6.2 of the
Loan Agreement;
(b)    Disbursement from the Insurance Subaccount. Cash Management Bank shall
disburse funds on deposit in the Insurance Subaccount to Designee for deposit
into the

8

--------------------------------------------------------------------------------






Insurance Account in accordance with the terms and conditions of Section 6.3 of
the Loan Agreement;
(c)    Disbursement from the Cash Management Fee Subaccount. Cash Management
Bank shall disburse funds on deposit in the Cash Management Fee Subaccount to
itself for payment of sums then due and payable to Cash Management Bank in
accordance with this Agreement;
(d)    Disbursement from the Debt Service Subaccount. Cash Management Bank shall
disburse funds on deposit in the Debt Service Subaccount to Designee for the
payments set forth in Section 2.3 of the Loan Agreement;
(e)    Disbursement from the Capital Expenditure Subaccount. Cash Management
Bank shall disburse funds on deposit in the Capital Expenditure Subaccount to
Designee for deposit into the Capital Expenditure Account in accordance with the
terms and conditions of Section 6.4 of the Loan Agreement;
(f)    Disbursements from the Rollover Subaccount. Cash Management Bank shall
disburse funds on deposit in the Rollover Subaccount to Designee for deposit
into the Rollover Account in accordance with the terms and conditions of Section
6.5 of the Loan Agreement;
(g)    Disbursements from the Delinquency Subaccount. Cash Management Bank shall
disburse funds on deposit in the Delinquency Subaccount to Designee for payment
of any interest accruing at the Default Rate, late payment charges or any other
amounts then due and payable under the Loan Documents;
(h)    Disbursements from the Operating Expense Subaccount. Cash Management Bank
shall disburse funds in the Operating Expense Subaccount to Borrower for payment
of Operating Expenses for the applicable period approved by Lender;
(i)    Disbursements from the Extraordinary Expense Subaccount. Cash Management
Bank shall disburse funds in the Extraordinary Expense Subaccount to Borrower
for payment of Extraordinary Expenses for the applicable period approved by
Lender; and
(j)    Disbursements from the Excess Cash Flow Subaccount. Cash Management Bank
shall disburse funds in the Excess Cash Flow Subaccount (i) following Cash
Management Bank's receipt of notice from Lender or Designee that a Cash Sweep
Event Period has occurred and is continuing, to Designee for deposit into the
Excess Cash Flow Account to be held and applied in accordance with the terms and
conditions of Sections 6. 7 of the Loan Agreement and (ii) if Cash Management
Bank has received no notice that a Cash Sweep Event Period has occurred and is
continuing, on each Monthly Payment Date and on the twenty-first (21st) day of
each calendar month (unless such day is not a Business Day then on the next
succeeding Business Day) (A) in the event a Mezzanine Cash Sweep Event Period
shall be continuing, transferred to the Mezzanine Lender to be applied in
accordance with the Mezzanine Loan Documents, or (B) in the event no Mezzanine
Cash Sweep Event Period shall be continuing, to Borrower's Operating Account.

9

--------------------------------------------------------------------------------




ARTICLE IV
PLEDGE OF ACCOUNTS
Section 4.1    Sole Dominion and Control. Borrower and Manager acknowledge and
agree that the Cash Management Account and all Subaccounts are subject to the
sole dominion, control and discretion of Lender, its authorized agents or
designees, including Cash Management Bank, subject to the terms hereof. Neither
Borrower nor Manager shall have the right of withdrawal with respect to the Cash
Management Account. Cash Management Bank shall have the right and agrees to
comply with instructions originated by Lender with respect to the disposition of
funds in the Cash Management Account without the further consent of Borrower or
Manager or any other Person. Cash Management Bank shall comply with all
"entitlement orders" (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing transfer or redemptions of any
financial asset relating to the Cash Management Account without further consent
by Borrower or any other Person. Both this Agreement and the Cash Management
Account (as well as the securities entitlement related thereto) shall be
governed by the laws of the State of New York. Regardless of any provision of
any other agreement, for purposes of the UCC, New York shall be deemed the
jurisdiction of Cash Management Bank, as securities intermediary.
Section 4.2    Security for Obligations. (a) To secure the full and punctual
payment and performance of all obligations of Borrower now or hereafter existing
with respect to the Loan, whether for principal, interest, fees, expenses or
otherwise, and all obligations of Borrower now or hereafter existing under the
Loan Agreement, the Note, the Security Instrument, this Agreement and all other
Loan Documents (all such obligations, collectively, the "Obligations"), Borrower
hereby grants to Lender a first priority continuing security interest in and to
the following property of Borrower, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the "Collateral"):
(i)    the Cash Management Account and all cash, checks, drafts,certificates and
instruments, if any, from time to time deposited or held in the Cash Management
Account, including, without limitation, all deposits or wire transfers made to
the Cash Management Account;
(ii)    any and all amounts invested in Permitted Investments;
(iii)    all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and
(iv)    to the extent not covered by clauses (i), (ii) or (iii) above, all
"proceeds" (as defined under the Uniform Commercial Code as in effect in the
State of New York (the "UCC")) of any or all of the foregoing.
(b)    Lender, its authorized agents or designees, including Cash Management
Bank, shall have with respect to the Collateral, in addition to the rights and
remedies herein set forth, all of the rights and remedies available to a secured
party under the UCC, as if such rights and remedies were fully set forth herein.

10

--------------------------------------------------------------------------------




(c)    All statements and reports prepared by Cash Management Bank with respect
to the Cash Management Account shall to be sent to Borrower and Lender or
Designee no less frequently than monthly.
Section 4.3    Rights on Default. Upon the occurrence of an Event of Default,
Lender shall promptly notify Cash Management Bank in writing of such Event of
Default and, without notice from Cash Management Bank or Lender, (a) Borrower
shall have no further right in respect of (including, without limitation, the
right to instruct Lender or Cash Management Bank to transfer excess funds from)
the Cash Management Account or Subaccounts, (b) Lender may direct Cash
Management Bank to liquidate and transfer any amounts then invested in Permitted
Investments to the Cash Management Account or reinvest such amounts in other
Permitted Investments as Lender may reasonably determine is necessary to perfect
or protect any security interest granted or purported to be granted hereby or to
enable Cash Management Bank, as agent for Lender, or Lender to exercise and
enforce Lender's rights and remedies hereunder with respect to any Collateral,
and ( c) Lender may apply any Collateral to any Obligations in such order of
priority as Lender may determine in its sole discretion.
Section 4.4    Financing Statement; Further Assurances. Simultaneously herewith,
Borrower shall deliver to Lender for filing a financing statement or statements
in connection with the Collateral in the form required by Lender to properly
perfect Lender's security interest therein. Borrower agrees that at any time and
from time to time, at the expense of Borrower, Borrower will promptly execute
and deliver all further instruments and documents, and take all further action,
that may be reasonably necessary or desirable, or that Cash Management Bank or
Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Cash Management Bank or Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.
Section 4.5    Termination of Agreement. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full of the Obligations. Upon payment and
performance in full of the Obligations, this Agreement shall terminate and
Borrower shall be entitled to the return, upon its request and at its expense,
of such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof, and Cash Management Bank and/or Lender shall
execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination and the release of the lien hereof.
ARTICLEV
RIGHTS AND DUTIES OF LENDER AND AGENT
Section 5.1    Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, neither Cash
Management Bank nor Lender shall have any duty as to any Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any Person or otherwise with respect
thereto. Cash Management Bank and Lender each shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which Cash Management Bank

11

--------------------------------------------------------------------------------




or Lender accords its own property, it being understood that Lender shall not be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in value thereof, by reason of the act or omission of Cash
Management Bank or Lender, its Affiliates, agents, employees or bailees, except
to the extent that such loss or damage results from Cash Management Bank's or
Lender's gross negligence or willful misconduct, provided that nothing in this
Article V shall be deemed to relieve Cash Management Bank from the duties and
standard of care which, as a commercial bank, it generally owes to depositors.
Neither Lender nor Cash Management Bank shall have any liability for any loss or
the amount of income resulting from the investment of funds in Permitted
Investments in accordance with the terms and conditions of this Agreement and
the Loan Agreement.
Section 5.2    Indemnitv. Cash Management Bank, in its capacity as agent
hereunder, shall be responsible for the performance only of such duties as are
specifically set forth herein, and no duty shall be implied from any provision
hereof. Cash Management Bank shall not be under any obligation or duty to
perform any act which would involve it in expense or liability or to institute
or defend any suit in respect hereof, or to advance any of its own monies.
Borrower shall indemnify and hold Cash Management Bank and Lender, their
respective employees and officers harmless from and against any loss, cost or
damage (including, without limitation, reasonable attorneys' fees and
disbursements) incurred by Cash Management Bank or Lender in connection with the
transactions contemplated hereby, except to the extent that such loss or damage
results from Cash Management Bank's or Lender's gross negligence or willful
misconduct.
Section 5.3    Reliance. Cash Management Bank shall be protected in acting upon
any notice, resolution, request, consent, order, certificate, report, opinion,
bond or other paper, document or signature reasonably believed by it to be
genuine, and it may be assumed that any person purporting to act on behalf of
Borrower giving any of the foregoing in connection with the provisions hereof
has been duly authorized to do so. Cash Management Bank may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith. Cash Management Bank shall
not be liable to Borrower for any act or omission done or omitted to be done by
Cash Management Bank in reliance upon any instruction, direction or
certification received by Cash Management Bank and without gross negligence or
willful or reckless misconduct.
Section 5.4    Resignation of Cash Management Bank. (a) Cash Management Bank
shall have the right to resign as Cash Management Bank hereunder upon thirty
(30) days' prior written notice to Borrower and Lender, and in the event of such
resignation, Lender shall appoint a successor Cash Management Bank which must be
an Eligible Institution. No such resignation by Cash Management Bank shall
become effective until a successor cash management bank shall have accepted such
appointment and executed an instrument by which it shall have assumed all of the
rights and obligations of Cash Management Bank hereunder. If no such successor
cash management bank is appointed within sixty (60) days after receipt of the
resigning Cash Management Bank's notice of resignation, the resigning Cash
Management Bank shall disburse available funds on deposit in the Cash Management
Account to an account designated in writing by Lender.

12

--------------------------------------------------------------------------------




(b)    In connection with any resignation by Cash Management Bank, (i) the
resigning Cash Management Bank shall, at the sole cost of Borrower, (A) duly
assign, transfer and deliver to the successor cash management bank this
Agreement and all cash and Permitted Investments held by it hereunder, (B)
execute and/or authorize such financing statements and other instruments as may
be necessary to assign to the successor cash management bank the security
interest in the Collateral existing in favor of the retiring Cash Management
Bank hereunder and to otherwise give effect to such succession and (C) take such
other actions as may be reasonably required by Lender or the successor cash
management bank in connection with the foregoing, (ii) the successor cash
management bank shall establish in its name, as secured party, cash collateral
accounts, which shall become the Cash Management Account for purposes of this
Agreement upon the succession of such cash management bank and (iii) Borrower
shall cooperate with Lender to issue new joint instructions to the Clearing
Account Bank with respect to the transfer of funds to such successor cash
management bank. Cash Management Bank shall have the right to deduct from the
final disbursement of funds from the Cash Management Account any amounts that
are then due and owing to Cash Management Bank under this Agreement, including,
without limitation, cash management fees and Bank Fees incurred during the month
in which the Agreement is terminated but not yet billed to the Cash Management
Account, as well as any reasonable and customary costs and expenses anticipated
in connection with the termination of this Agreement.
(c)    Lender at its sole discretion shall have the right, upon thirty (30) days
notice to Cash Management Bank and Borrower, to substitute Cash Management Bank
with a successor cash management bank that satisfies the requirements of an
Eligible Institution or to have the Cash Management Account held by another
Eligible Institution, provided that such successor cash management bank shall
become a party to, and perform the duties of Cash Management Bank pursuant to
the terms of this Agreement or execute and deliver a replacement Cash Management
Agreement having terms and provisions substantially similar to this Agreement.
(d)    Borrower's obligation to make payments due to Cash Management Bank, as
well as the indemnifications made, and the limitations on liability of Cash
Management Bank accepted by Borrower and Lender under this Agreement will
continue after the termination of this Agreement or resignation by Cash
Management Bank, as applicable, with respect to all circumstances to which they
are applicable, existing or occurring before such termination, and any liability
of any party to this Agreement, as determined under the provisions of this
Agreement, with respect to acts or omissions of such party prior to such
termination will also survive such termination.
Section 5.5    Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably
constitutes and appoints Lender as Borrower's true and lawful attorney-in-fact,
with full power of substitution, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrower with respect to the Collateral, and do in the name, place
and stead of Borrower, all such acts, things and deeds for and on behalf of and
in the name of Borrower, which Borrower could or might do or which Lender or
Cash Management Bank (as agent of Lender) may deem necessary or desirable to
more fully vest in Lender and Cash Management Bank (as agent of Lender), the
rights and remedies provided for herein and to accomplish the purposes of this
Agreement. The foregoing

13

--------------------------------------------------------------------------------




powers of attorney are irrevocable and coupled with an interest. If Borrower
fails to perform any agreement herein contained and such failure shall continue
for five (5) Business Days after notice of such failure is given to Borrower,
Lender may perform or cause performance of any such agreement, and any
reasonable expenses of Lender and Cash Management Bank in connection therewith
shall be paid by Borrower.
Section 5.6    Acknowledgment of Lien/Offset Rights. Cash Management Bank hereby
acknowledges and agrees that (a) the Cash Management Account shall be held by
Cash Management Bank in the name of Lender, (b) all funds held in the Accounts
shall be held for the benefit of Lender, (c) Borrower has granted to Lender a
first priority security interest in the Collateral, (d) Cash Management Bank
shall not disburse any funds from the Cash Management Account or any Subaccount
except as provided herein, and ( e) Cash Management Bank shall invest and
reinvest any balance of the Cash Management Account in Permitted Investments as
Lender shall so direct as provided herein. Cash Management Bank hereby waives
any right of offset, banker's lien or similar rights against, or any assignment
of, or security interest or other interest in, the Collateral.
ARTICLE VI
REMEDIES
Section 6.1    Remedies. Upon the occurrence of an Event of Default, Lender or
Cash Management Bank, as agent for Lender, may:
(a)    without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Collateral against the Obligations or any part thereof;
(b)    in its sole discretion, at any time and from time to time, exercise any
and all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC and/or under any other applicable law; and
(c)    demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Lender may determine in its sole discretion.
Section 6.2    Waiver. Borrower hereby expressly waives, to the fullest extent
permitted by law, presentment, demand, protest or any notice of any kind in
connection with this Agreement or the Collateral. Borrower acknowledges and
agrees that ten (10) days' prior written notice of the time and place of any
public sale of the Collateral or any other intended disposition thereof shall be
reasonable and sufficient notice to Borrower within the meaning of the UCC.
ARTICLE VII
MISCELLANEOUS
Section 7 .1    Transfers and Other Liens. Borrower agrees that it will not (i)
sell or otherwise dispose of any of the Collateral or (ii) create or permit to
exist any Lien upon

14

--------------------------------------------------------------------------------




or with respect to all or any of the Collateral, except for the Lien granted to
Cash Management Bank, as agent for Lender, under this Agreement.
Section 7.     Lender's Right to Perform Borrower's Obligations; No Liability of
Lender. If Borrower fails to perform any of the covenants or obligations
contained herein, and such failure shall continue for a period of ten (10)
Business Days after Borrower's receipt of written notice thereof from Lender,
Lender may itself perform, or cause performance of, such covenants or
obligations, and the reasonable expenses of Lender incurred in connection
therewith shall be payable by Borrower to Lender. Notwithstanding Lender's right
to perform certain obligations of Borrower, it is acknowledged and agreed that
Borrower retains control of the Property and operation thereof and
notwithstanding anything contained herein or Cash Management Bank's or Lender's
exercise of any of its rights or remedies hereunder, under the Loan Documents or
otherwise at law or in equity, neither Cash Management Bank nor Lender shall be
deemed to be a mortgagee-in-possession nor shall Lender be subject to any
liability with respect to the Property or otherwise based upon any claim of
lender liability.
Section 7.3    Waiver. The rights and remedies provided in this Agreement and
the other Loan Documents are cumulative and may be exercised independently or
concurrently, and are not exclusive of any other right or remedy provided at law
or in equity. No failure to exercise or delay by Cash Management Bank or Lender
in exercising any right or remedy hereunder or under the Loan Documents shall
impair or prohibit the exercise of any such rights or remedies in the future or
be deemed to constitute a waiver or limitation of any such right or remedy or
acquiescence therein. Every right and remedy granted to Cash Management Bank
and/or Lender hereunder or by law may be exercised by Cash Management Bank
and/or Lender at any time and from time to time, and as often as Cash Management
Bank and/or Lender may deem it expedient. Any and all of Cash Management Bank's
and/or Lender's rights with respect to the lien and security interest granted
hereunder shall continue unimpaired, and Borrower shall be and remain obligated
in accordance with the terms hereof, notwithstanding (a) any proceeding of
Borrower under the Federal Bankruptcy Code or any bankruptcy, insolvency or
reorganization laws or statutes of any state, (b) the release or substitution of
Collateral at any time, or of any rights or interests therein or (c) any delay,
extension of time, renewal, compromise or other concession or accommodation
granted by the Cash Management Bank and/or Lender in the event of any default,
with respect to the Collateral or otherwise hereunder. No delay or extension of
time by Cash Management Bank and/or Lender in exercising any power of sale,
option or other right or remedy hereunder, and no notice or demand which may be
given to or made upon Borrower by Cash Management Bank and/or Lender, shall
constitute a waiver thereof, or limit, impair or prejudice Cash Management
Bank's and/or Lender's right, without notice or demand, to take any action
against Borrower or to exercise any other power of sale, option or any other
right or remedy.
Section 7.4    Expenses. (a) Borrower shall pay to Cash Management Bank and
Lender and/or Cash Management Bank's and Lender's counsel on demand, from time
to time, all reasonable out-of-pocket costs and expenses (including, but not
limited to, reasonable attorneys' fees and disbursements, and transfer,
recording and filing fees, taxes and other charges) of the creation or
perfection of any lien or security interest granted or intended to be granted
hereby, the custody, care, sale, transfer, administration, collection of or
realization on the Collateral, or in any way relating to the enforcement,
protection or preservation of the rights or remedies of Cash

15

--------------------------------------------------------------------------------




Management Bank and/or Lender under this Agreement, the Loan Agreement, the
Note, the Security Instrument, or the other Loan Documents.
(b)    Cash Management Bank shall be entitled to charge the Cash Management
Account (to be paid in accordance with Section 3.2(c)) for such fees and charges
pursuant to a separate Fee Agreement between Borrower and Cash Management Bank
(the "Fee Agreement"), a form of which is attached hereto as Exhibit A.
Notwithstanding the foregoing, Cash Management Bank shall have no right to
charge, set-off or otherwise apply any portion of the Collateral against any
amounts owed Cash Management Bank by Borrower or Lender other than Cash
Management Bank's right to collect fees and expenses owed to Cash Management
Bank pursuant to the Fee Agreement in accordance with the terms and provisions
of this Agreement.
Section 7.5    Entire Agreement. This Agreement constitutes the entire and final
agreement between the parties with respect to the subject matter hereof and may
not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.
Section 7.6    No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.
Section 7.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.
Section 7.8    Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a ''Notice") required, permitted, or
desired to be given hereunder shall be in writing sent by telefax or by
registered or certified mail, postage prepaid, return receipt requested or
delivered by hand or reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this Section
7.8. Any such Notice shall be deemed to have been received three (3) days after
the date such Notice is mailed or on the date of sending by telefax (if the
sender thereof shall have confirmation thereof and a hard copy is also sent by
mail to the recipient) or delivery by hand or the next day if sent by an
overnight commercial courier addressed to the parties as follows:
If to Lender:
USB Real Estate Securities Inc.
 
1285 Avenue of the Americas
 
New York, New York 10019
 
Attention: Transaction Management -
 
Henry Chung
 
Facsimile No.: (212) 821-2943


16

--------------------------------------------------------------------------------




with a copy to:
Dechert LLP
 
1095 Avenue of the Americas
 
New York, New York 10036
 
Attention: Timothy A. Stafford, Esq.
 
Facsimile No.: (212) 698-3599
 
 
If to Borrower:
110 William, LLC
 
c/o Swig Equities, LLC
 
110 William Street, 1st Floor
 
New York, New York 10038
 
Attn: Kent M. Swig
 
Fax No.: (212) 508-7610
 
 
With a copy to:
Fried, Frank, Harris, Shriver, & Jacobson
 
LLP
 
One New York Plaza
 
New York, New York 10004
 
Attn: Robert Sorin, Esq.
 
Fax No.: (212) 859-4000
 
 
With a copy to:
Silverpeak Real Estate Partners
 
1330 6th Street Avenue, Suite 1200
 
New York, New York 10019
 
Attention: Anthony Juliano
 
Facsimile No.: (212) 716-2065
 
 
With a copy to:
Morrison & Foerster LLP
 
1290 Avenue of the Americas
 
New York, New York 10104-0050
 
Attention: Thomas P. McGovern, Esq.
 
Facsimile No.: (212) 903-3623
 
 
If to Manager:
Swig Equities, LLC
 
110 William Street, 1st Floor
 
New York, New York 10038
 
Attn: Kent M. Swig
 
Fax No.: (212) 508-7610
 
 
With a copy to:
Fried, Frank, Harris, Shriver, & Jacobson
 
LLP
 
One New York Plaza
 
New York, New York 10004
 
Attn: Robert Sorin, Esq.
 
Fax No.: (212) 859-4000
 
 
If to Cash Management Bank:
Wells Fargo Bank, N.A.
 
1901 Harrison Street, 2nd Floor


17

--------------------------------------------------------------------------------




 
Oakland, California 94618
 
Attn: CMS Cash Management Servicing
 
Fax No.: 866-359-5954
 
 
If to Servicer:
Midland Loan Services
 
10851 Mastin, Suite 700
 
Overland Park, Kansas 66210
 
Attn: Jon Porter
 
Fax No.: 913-253-9708

Section 7.9    Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
Section 7.10    Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. ANY LEGAL
SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING
TO TIDS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER'S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEWYORK, COUNTY OF NEW
YORK, PURSUANT TO SECTIONS-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HA VE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

18

--------------------------------------------------------------------------------




United Corporate Services, Inc.,
874 Walker Road, Suite C
Dover, Delaware, 19904


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 7.11    Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which, taken
together, shall constitute this Agreement.
Section 7.12    Interpleader. If Cash Management Bank, at any time in good
faith, is in doubt as to the action it should take under this Agreement, it
shall have the right to commence, at Borrower's expense, an interpleader action
in any United States district court in the State of New York and to take no
further action except in accordance with joint instructions from Borrower and
Lender or in accordance with the final order of the court in such action.
Section 7.13    Conflicts. In the event of any conflict between the provisions
of this Agreement and the Loan Agreement, the provisions of the Loan Agreement
shall control.
Section 7.14    Entire Agreement. This Agreement constitutes the entire and
final agreement between the parties with respect to the subject matter hereof
and may not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.
Section 7.15    Exculpation. The provisions of Section 11.22 of the Loan
Agreement are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.
(a)    Notwithstanding anything to the contrary contained herein, as between
Cash Management Bank and Borrower only, (i) the covenants, agreements and
obligations of Borrower under this Agreement shall bind only Borrower's interest
in the Property and (ii) no personal liability or responsibility is assumed by,
or shall be asserted by Cash Management Bank

19

--------------------------------------------------------------------------------




against Borrower nor shall any recourse be had by Cash Management Bank beyond
Borrower's interest in the Property or be enforceable by Cash Management Bank
against Borrower on account of this Agreement or anything contained herein.
Section 7.16    TRIAL BY JURY. THE PARTIES HERETO HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY HERETO, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF TIDS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF TIDS WAIVER.
Section 7.17    Account Documentation. Except as specifically provided in this
Agreement, Lender and Borrower agree that the Cash Management Account (including
the Subaccounts) will be subject to, and Cash Management Bank's operation of the
Cash Management Account (including the Subaccounts) will be in accordance with,
the terms of Cash Management Bank's applicable deposit account agreement and
other related account documentation governing the Cash Management Account
(including the Subaccounts) (collectively, the "Account Documentation").
Borrower agrees, upon Cash Management Bank's request, to promptly execute and
deliver the Account Documentation to Cash Management Bank. The parties agree
that, in the event of a conflict between this Agreement and the Account
Documentation, this Agreement shall control.




[NO FURTHER TEXT ON THIS PAGE]

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written,


BORROWER:


110 WILLIAM, LLC.
a Delaware limited liability company


By:    110 William Mezz, LLC.
a Delaware limited liability company,
its sole equity member


By:    110 William Mezz Parent, LLC.
a Delaware limited liability company,
its sole equity member


By:    SE 110 William Management, LLC.
a New York limited liability company,
its managing member


By: /s/ Kent M. Swig
Name: Kent M. Swig
Title: Managing Member

[Signatures continue on next page]




[Signature Page to Cash Management Agreement]



--------------------------------------------------------------------------------




LENDER:


UBS REAL ESTATE SECURITIES, INC., a Delaware
corporation


By: /s/ Timothy McGuire
Name: Timothy McGuire
Title: Director


By: /s/ Maryann Fisher
Name: Maryann Fisher
Title: Director

[Signatures continue on next page]




[Signature Page to Cash Management Agreement]



--------------------------------------------------------------------------------




CASH MANAGEMENT BANK:


WELLS FARGO BANK, N.A.,
a national banking association


By: /s/ Perry J. Monroe
Name: Perry J. Monroe
Title: Vice President

[Signatures continue on next page]




[Signature Page to Cash Management Agreement]



--------------------------------------------------------------------------------




MANAGER:


SWIG EQUITIES, LLC.
a New York limited liability company


By: /s/ Kent M. Swig
Name: Kent M. Swig
Title: Managing Member

[Signature Page to Cash Management Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
FEE AGREEMENT



--------------------------------------------------------------------------------






FEE AGREEMENT
June 11, 2012


Lender:
USB REAL ESTATE SECURITIES INC.
Borrower:
110 WILLIAM, LLC
Services Offered:
Cash Collateral Services
Loan Size:
$141,500,000.00
Anticipated Close Date:
June 11, 2012
 
 



Acceptance
Fee..............................................................................................................................................W
AIVED
This one-time fee is payable upon closing and includes the review of this
Agreement and supporting documentation
Monthly Servicing Administration
Fee...........................................................................................$300.00
I month*
Monthly Treasury Account Fee
..................................................................................$125.00
I month** (estimate)
*The Monthly Servicing Administration Fee is subject to change in Agent's
reasonable discretion (i) upon the occurrence of a trigger or cash sweep event,
or (ii) pursuant to Agent's then current fee structure for the servicing and
administration of accounts of this type, provided that the minimum monthly
servicing and administration fee shall not be less than $300 I month_
**The Monthly Treasury Account Fee is an estimate of the treasury services fees
incurred on a monthly basis and includes the following: treasury account
maintenance fee, credit/disbursement fees, account analysis and statement fee
and online treasury reporting fee.
Out-of-Pocket Expenses
Fees quoted do not include any out-of-pocket expenses including, but not limited
to, expenses of foreign depositaries, stationery, overnight courier, and
messenger costs. These expenses will be billed, at our cost, when incurred. In
the event the transaction terminates before closing, all out-of-pocket expenses
incurred will be billed to the account.

EXH. A

--------------------------------------------------------------------------------




EXHIBIT B


BORROWER'S OPERATING ACCOUNT


Bank:    Capital One Bank
Account Name:    110 William LLC
ABA Routing Number:    021407912
Account Number:     9654009506

A-2